                  Case 21-10474-MFW                Doc 708       Filed 08/31/21        Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket No. 702


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On August 27, 2021, I caused to be served the “Debtors’ Motion for Entry of an Order,
   Pursuant to Bankruptcy Rules 9006 and 9027, Further Extending the Period Within Which
   the Debtors May Remove Actions Pursuant to 28 U.S.C. § 1452,” dated August 27, 2021
   [Docket No. 702], by causing true and correct copies to be:




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
             Case 21-10474-MFW          Doc 708     Filed 08/31/21     Page 2 of 9




   a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
      to those parties listed on the annexed Exhibit A, and

   b. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                                /s/ Angela Chachoff
                                                                Angela Chachoff
Sworn to before me this
31st day of August, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 708   Filed 08/31/21   Page 3 of 9




                    EXHIBIT A
                                        ALAMO DRAFTHOUSE CINEMA
                        Case 21-10474-MFW        Doc 708 Filed 08/31/21
                                                  Service List
                                                                               Page 4 of 9

Claim Name                            Address Information
DEPARTMENT OF THE TREASURY - IRS      1500 PENNSYLVANIA AVE, NW WASHINGTON DC 20220
INTERNAL REVENUE SERVICES             ATTN CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
US SMALL BUSINESS ADMINISTRATION      C/O OFFICE OF DISASTER ASSISTANCE ATTN JAMES E RIVERA, ASSOC ADMIN 409 3D ST
                                      SW, STE 6050 WASHINGTON DC 20416




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
                                         ALAMO DRAFTHOUSE CINEMA
                           Case 21-10474-MFW      Doc 708 Filed 08/31/21
                                                   Service List
                                                                                Page 5 of 9

Claim Name                             Address Information
ALEXANDRA ELLIS                        C/O CORREIA, KING, FODERA, MCGINNIS & LIFEEIDGE, ATTN: RICHARD J. FODERA 655
                                       3RD AVE 27TH FL NEW YORK NY 10017
ARNALL GOLDEN GREGORY LLP              ATTN: DAVID MARMINS 171 17TH STREET NW SUITE 2100 ATLANTA GA 30363-1031
BROOKS,ANDREYAH                        3908 AVENUE B AUSTIN TX 78751
CHRISTINA MERRYMAN                     C/O KILPATRICK & DEAS ATTN: JOHN F. DEAS & JAMES M. MILLER 9601 MCALLISTER
                                       FREEWAY STE 220 SAN ANTONIO TX 78216-4623
CLIMO,TAYLOR,S                         3908 AVENUE B AUSTIN TX 78751
CNA INSURANCE                          ATTN: CAROL GERNER, ESQ. 151 N FRANKLIN STREET FLOOR 9 CHICAGO IL 60606
CORREIA KING FODERA MCGINNIS &         ATTN: RICHARD J. FODERA 655 3RD AVENUE 27TH FLOOR NEW YORK NY 10017
LIFEEIDGE
CRAIG PASCHICH                         519 E HORSESHOE PL CHANDLER AZ 85249
DEAS & ASSOCIATES                      ATTN: DYNIA WILLIAMS 9601 MCALLISTER FWY SAN ANTONIO TX 78216
DEAS & ASSOCIATES                      ATTN: JUAN MONSIVAIS 9601 MCALLISTER FWY SAN ANTONIO TX 78216
DEAS & ASSOCIATES                      ATTN: TUSHAR Y. PANDYA 9601 MCALLISTER FWY SUITE 910 SAN ANTONIO TX 78216
DEAS & ASSOCIATES                      ATTN: CHRISTOPHER RHODES 234 CEDAR HURST LN AUSTIN TX 78734-3915
EGAN, RICHARD                          C/O RANDY HOWRY, ESQ 1900 PEARL ST AUSTIN TX 78705
EVELINA CALCANO                        C/O JACKSON LEWIS P.C. ATTN: JOSEPH DIPALMA 44 SOUTH BROADWAY 14TH FL WHITE
                                       PLAINS NY 10601
FHF I LAMAR UNION, LLC                 C/O ARNALL GOLDEN GREGORY, LLP ATTN: DAVID MARMINS 171 17TH STREET NW STE 2100
                                       ATLANTA GA 30363
FISHER & PHILLIPS LLP                  1075 PEACHTREE ST NE, STE 3500 ATLANTA GA 30309
FLAMUR KALLASHI AND GANO KALLASHI      C/O MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN; ATTN: JOSEPH J. RAVA, ESQ. 800
                                       WESTCHESTER AVE, STE C-700 RYE BROOK NY 10573
FLETCHER LAW OFFICE, LLC               ATTN: GAGE K. FLETCHER 4505 MADISON AVE SUITE 270 KANSAS CITY MO 06411
GIBBONS P.C.                           ATTN: KEVIN W. WEBER, ESQ. ONE GATEWAY CENTER, 1145 RAYMOND PLAZA W NEWARK NJ
                                       07102
GONZALES,JESSE                         3908 AVENUE B AUSTIN TX 78751
GRAVES DOUGHERTY HEARON & MOODY        ATTN: KAREN BARTOLETTI 401 CONGRESS AVENUE SUITE 2700 AUSTIN TX 78701
GRAVES DOUGHERTY HEARON & MOODY        ATTN: PETE D. KENNEDY 401 CONGRESS AVENUE SUITE 2700 AUSTIN TX 78701
HAYNES AND BOONE, LLP                  ATTN: JASON HABINSKY 30 ROCKEFELLER PLAZA 26TH FLOOR NEW YORK NY 10112
HAYNES AND BOONE, LLP                  ATTN: JOHN R. EMERSON (RUSS) 2323 VICTORY AVENUE SUITE 700 DALLAS TX 75219
HAYNES AND BOONE, LLP                  ATTN: RUSS EMERSON 2323 VICTORY AVENUE SUITE 700 DALLAS TX 75219
HAYNES AND BOONE, LLP                  ATTN: LAURA O'DONNELL 112 EAST PECAN STREET SUITE 1200 SAN ANTONIO TX 78205
HAYNES AND BOONE, LLP                  ATTN: ADAM H. SENCENBAUGH 600 CONGRESS AVENUE SUITE 1300 AUSTIN TX 78701
HENRY JACOBSON                         C/O KANE RUSSELL COLEMAN LOGAN PC ATTN: MICHAEL A. LOGAN 901 MAIN ST STE 5200
                                       DALLAS TX 75202
JACKSON LEWIS P.C.                     ATTN: ADAM GROSS 44 SOUTH BROADWAY, 14TH FL WHITE PLAINS NY 10601
JACKSON LEWIS P.C.                     ATTN: ADAM S. GROSS 44 SOUTH BROADWAY, 14TH FL WHITE PLAINS NY 10601
JACKSON LEWIS P.C.                     ATTN: JOSEPH DIPALMA 44 SOUTH BROADWAY 14TH FLOOR WHITE PLAINS NY 10601
JAMES OCANAS AND ROBYN HUSTON OCANAS   C/O DEAS & ASSOCIATES ATTN: CHRISTOPHER RHODES 234 CEDAR HURST LN AUSTIN TX
                                       78734-3915
JAWAHER HOZIMAH                        C/O NY CITY COMMISSION ON HUMAN RIGHTS ATTN: RAYMOND KARLIN, ESQ. 22 READE
                                       STREET, 3RD FLOOR NEW YORK NY 10007
JAYNE ROBERMAN                         C/O JACKSON LEWIS P.C. ATTN: JOSEPH DIPALMA 44 SOUTH BROADWAY, 14TH FL WHITE
                                       PLAINS NY 10601
JOSE ABEN MAIRENA                      PO BOX 7217 LONDON KY 40742-7217
K&K INSURANCE GROUP                    ATTN: AISYA CARROLL, ADJUSTER 1712 MAGNAVOX WAY FORT WAYNE IN 46804
KANE RUSSELL COLEMAN LOGAN PC          ATTN: MICHAEL A. LOGAN 901 MAIN STREET SUITE 5200 DALLAS TX 75202
KARETEK HOLDINGS, LLC                  C/O HAYNES AND BOONE, LLP ATTN: RUSS EMERSON 2323 VICTORY AVE STE 700 DALLAS
                                       TX 75219
KILPATRICK & DEAS                      PO BOX 7217 LONDON KY 40742-7217


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                           ALAMO DRAFTHOUSE CINEMA
                         Case 21-10474-MFW          Doc 708 Filed 08/31/21
                                                     Service List
                                                                                  Page 6 of 9

Claim Name                               Address Information
KILPATRICK & HOLDER                      ATTN: ELIZABETH WATSON 1084 S LAUREL RD LONDON KY 40744-7960
KILPATRICK & HOLDER                      1084 S LAUREL RD LONDON KY 40744-7960
KIMBERLY PASCHICH                        519 E HORSESHOE PL CHANDLER AZ 85249
KRISTINA KING                            C/O THE ADA GROUP LLC ATTN: CLAIRE WILSON 4001 CARMICHAEL RD STE 570
                                         MONTGOMERY AL 36106
LARRICK LAW FIRM PC                      ATTN: ELIZABETH LARRICK 1714 FORTVIEW RD, STE 101 AUSTIN TX 78704
LAW OFFICE OF GAMBESKI & FRUM            565 TAXTER RD. SUITE 220 ELMFORD NY 10523-2300
LAW OFFICE OF STEVE ROBERTS, LLC         ATTN: SCOTT ROBERTS 100 FILLMORE ST, 5TH FL DENVER CO 80206
LEMOND,LESLIE                            3908 AVENUE B AUSTIN TX 78751
LIBERTY MUTUAL COMPANY                   ATTN: CATHARINE SCOTT, CLAIMS REP 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                   ATTN: CHRISTINE COLBY 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                   ATTN: JOHANNA GUETZOW, SR CLAIMS 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                   ATTN: SHAYNA MILLER 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                   ATTN: STANLEY NEWSHAM, SR TECH CLAIMS 175 BERKELEY STREET BOSTON MA 02116
MARSHALL DENNEHEY WARNER COLEMAN ET AL   ATTN: JOSEPH J. RAVA, ESQ 287 BOWMAN AVE STE 404 PURCHASE NY 10577-2517
MELISSA QUATTRONE                        C/O THE ARMSTRONG LAW FIRM ATTN: KELLY ARMSTRONG 1001 BRIDGEWAY STE A1
                                         SAUSALITO CA 94965-2182
MICHELLE CORDIAL                         C/O KILPATRICK & HOLDER ATTN: ELIZABETH WATSON 9601 MCALLISTER FREEWAY STE 220
                                         SAN ANTONIO TX 78216
MONROY, ERIK                             841 SOLANO AVE, #2 ALBANY CA 94706
MUELLER ALDRICH STREET, LLC              C/O SAUL EWING ARNSTEIN & LEHR LLP ATTN: MARK MINUTI 1201 N. MARKET STREET,
                                         SUITE 2300 WILMINGTON DE 19801-1266
NIGEL GRANVILLE & DEBRA WATSON           C/O LAW OFFICE OF GAMBESKI & FRUM 565 TAXTER RD, STE 220 ELMFORD NY 10523-2300
GRANVILLE
OMROY CLARKE AND SHAEEDA FACEY           C/O WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP; ATTN: ROBERT W. GORDON 1133
                                         WESTCHESTER AAVENUE WHITE PLAINS NY 10604
PASCHICH ALAMO HOLDINGS, LLC             ATTN CRAIG PASCHICH 519 E HORSESHOE PL CHANDLER AZ 85249
PHYLLIS JEAN TUMLINSON                   C/O DEAS & ASSOCIATES ATTN: CHRISTOPHER RHODES 234 CEDAR HURST LN AUSTIN TX
                                         78734-3915
RICHARD EGAN                             C/O HOWRY BREEN & HERMAN LLP ATTN: RANDY D HOWRY ESQ 1900 PEARL ST AUSTIN TX
                                         78705-5408
ROMERO,GILBERT                           3908 AVENUE B AUSTIN TX 78751
SELECTIVE                                ATTN: MARIE TOLEDO 40 WANTAGE AVE BRANCHVILLE NJ 07890
SUSIE VYBIRAL                            PO BOX 7217 LONDON KY 40742-7217
THE ADA GROUP LLC                        ATTN: CLAIRE WILSON 4001 CARMICHAEL RD SUITE 570 MONTGOMERY AL 36106
TRAVELERS INSURANCE                      ATTN: BARBARA HOGUE 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                      ATTN: JEANETTE EBY 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                      ATTN: JOAN TONN 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                      ATTN: JUNE NGUYEN 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                      ATTN: MELISSA PALMER 485 LEXINGTON AVE. NEW YORK NY 10017
VALENZUELA,BRIDGETTE                     3908 AVENUE B AUSTIN TX 78751
VIANNA PRIETO                            C/O DEAS & ASSOCIATES ATTN: TUSHAR Y. PANDYA & JUAN MONSIVAIS 9601 MCALLISTER
                                         FWY STE 910 SAN ANTONIO TX 78216
WILSON ELSER MOSKOWITZ EDELMAN & DICKER ATTN: GREGORY I. FREEDMAN 150 E 42ND ST 23 NEW YORK NY 10017
WILSON ELSER MOSKOWITZ EDELMAN & DICKER ATTN: ROBERT W. GORDON 1133 WESTCHESTER AAVENUE WHITE PLAINS NY 10604
WYKS,KARIN                               3908 AVENUE B AUSTIN TX 78751




                                 Total Creditor count 76




Epiq Corporate Restructuring, LLC                                                                            Page 2 OF 2
Case 21-10474-MFW   Doc 708   Filed 08/31/21   Page 7 of 9




                    EXHIBIT B
                 Case 21-10474-MFW                    Doc 708                  Filed 08/31/21
                                                    Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                          Page 8 of 9
                                                          Case No. 21‐10474 (MFW)
                                                        Master Service List ‐ Email List




NAME                                     ATTN:                                          EMAIL
                                         ATTN: LESLIE C. HEILMAN; LAUREL D.             HEILMANL@BALLARDSPAHR.COM;
BALLARD SPAHR LLP                        ROGLEN                                         ROGLENL@BALLARDSPAHR.COM
BALLARD SPAHR LLP                        ATTN: DUSTIN P. BRANCH                         BRANCHD@BALLARDSPAHR.COM
                                         ATTN: STANLEY B. TARR; VICTORIA A.             TARR@BLANKROME.COM;
BLANK ROME LLP                           GUILFOYLE                                      GUILFOYLE@BLANKROME.COM
CHIPMAN BROWN CICERO & COLE, LLP         ATTN: MARK L. DESGROSSEILLIERS                 DESGROSS@CHIPMANBROWN.COM
COLE SCHOTZ P.C.                         ATTN: IRVING E. WALKER                         IWALKER@COLESCHOTZ.COM
COZEN O’CONNOR                           ATTN: THOMAS M. HORAN                          THORAN@COZEN.COM
DELAWARE DIVISION OF REVENUE             ATTN: ZILLAH FRAMPTON                          FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                                                                 STATETREASURER@STATE.DE.US
                                         ATTN: ROBERT A. MCDERMOTT, ASST.
DENVER CITY ATTORNEY’S OFFICE            CITY ATTORNEY                        BANKRUPTCY01@DENVERGOV.ORG
DISTRICT OF DELAWARE                                                          USADE.PRESS@USDOJ.GOV
DLA PIPER LLP (US)                       ATTN: STUART M. BROWN                STUART.BROWN@US.DLAPIPER.COM
                                         ATTN: JAMILA JUSTINE WILLIS; GREGORY JAMILA.WILLIS@US.DLAPIPER.COM;
DLA PIPER LLP (US)                       M. JUELL                             GREGORY.JUELL@US.DLAPIPER.COM

GELLERT SCALI BUSENKELL & BROWN, LLC     ATTN: MICHAEL BUSENKELL, ESQ.                  MBUSENKELL@GSBBLAW.COM
JACK SHRUM, PA                           ATTN: “J” JACKSON SHRUM, ESQUIRE               JSHRUM@JSHRUMLAW.COM
                                         ATTN: ADAM G. LANDIS, ESQ.; MATTHEW
                                         B. MCGUIRE, ESQ.; NICOLAS E. JENNER,           LANDIS@LRCLAW.COM; MCGUIRE@LRCLAW.COM;
LANDIS RATH & COBB LLP                   ESQ.                                           JENNER@LRCLAW.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC      ATTN: SUSAN E. KAUFMAN, ESQUIRE                SKAUFMAN@SKAUFMANLAW.COM
LEWIS, REED & ALLEN, P.C.                ATTN: RONALD W. RYAN, ESQ.                     RRYAN@LEWISREEDALLEN.COM

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP ATTN: DON STECKER                                SANANTONIO.BANKRUPTCY@PUBLICANS.COM

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP ATTN: ELIZABETH WELLER                           DALLAS.BANKRUPTCY@PUBLICANS.COM
LOCKE LORD LLP                           ATTN: JACK E. JACOBSEN                         JJACOBSEN@LOCKELORD.COM
                                         ATTN: KATE R. BUCK, ESQ.; SHANNON D.           KBUCK@MCCARTER.COM;
MCCARTER & ENGLISH, LLP                  HUMISTON, ESQ.                                 SHUMISTON@MCCARTER.COM
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.   ATTN: TARA LEDAY                               TLEDAY@MVBALAW.COM
MCGINNIS LOCHRIDGE                       ATTN: ED MCHORSE                               EMCHORSE@MCGINNISLAW.COM
MONZACK MERSKY and BROWDER, P.A.         ATTN: RACHEL B. MERSKY                         RMERSKY@MONLAW.COM
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS           ATTN: JASON B. BINFORD; LAYLA D.               JASON.BINFORD@OAG.TEXAS.GOV;
DIVISION                                 MILLIGAN                                       LAYLA.MILLIGAN@OAG.TEXAS.GOV
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS           ATTN: KIMBERLY A. WALSH; SHERRI K.             BK-KWALSH@OAG.TEXAS.GOV;
DIVISION                                 SIMPSON                                        SHERRI.SIMPSON@OAG.TEXAS.GOV
OFFICE OF THE UNITED STATES ATTORNEY                                                    USADE.ECFBANKRUPTCY@USDOJ.GOV;
DISTRICT OF DELAWARE                                                                    ELLEN.SLIGHTS@USDOJ.GOV
OFFICE OF THE UNITED STATES TRUSTEE                                                     USTRUSTEE.PROGRAM@USDOJ.GOV

                                         ATTN: BRADFORD J. SANDLER; STEVEN W.
                                         GOLDEN; ROBERT J. FEINSTEIN; CIA H.  BSANDLER@PSZJLAW.COM; SGOLDEN@PSZJLAW.COM;
PACHULSKI STANG ZIEHL & JONES LLP        MACKLE                               RFEINSTEIN@PSZJLAW.COM; CMACKLE@PSZJLAW.COM
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.                   ATTN: EBONEY COBB                              ECOBB@PBFCM.COM
                                         ATTN: SHANTI M. KATONA; ANDREW J.
POLSINELLI PC                            NAZAR                                          SKATONA@POLSINELLI.COM; ANAZAR@POLSINELLI.COM
POYNER SPRUILL LLP                       ATTN: MATTHEW P. WEINER, ESQ.                  MWEINER@POYNERSPRUILL.COM
PROSKAUER ROSE LLP                       ATTN: CHARLES A. DALE                          CDALE@PROSKAUER.COM
PROSKAUER ROSE LLP                       ATTN: BROOKE H. BLACKWELL                      BBLACKWELL@PROSKAUER.COM
REED SMITH LLP                           ATTN: JASON D. ANGELO                          JANGELO@REEDSMITH.COM
                                         ATTN: MARSHA A. HOUSTON;                       MHOUSTON@REEDSMITH.COM;
REED SMITH LLP                           CHRISTOPHER O. RIVAS                           CRIVAS@REEDSMITH.COM

                                         ATTN: GREGG M. GALARDI; CRISTINE               GREGG.GALARDI@ROPESGRAY.COM;
ROPES & GRAY LLP                         PIRRO SCHWARZMAN                               CRISTINE.SCHWARZMAN@ROPESGRAY.COM
ROPES & GRAY LLP                         ATTN: STEPHEN IACOVO                           STEPHEN.IACOVO@@ROPESGRAY.COM
SALAZAR LAW                              ATTN: LUIS SALAZAR, ESQ.                       LUIS@SALAZAR.LAW
SAUL EWING ARNSTEIN & LEHR LLP           ATTN: MARK MINUTI, ESQUIRE                     MARK.MINUTI@SAUL.COM
SECRETARY OF STATE DIVISION OF                                                          DOSDOC_FTAX@STATE.DE.US;
CORPORATIONS                                                                            DOSDOC_BANKRUPTCY@STATE.DE.US
SECURITIES & EXCHANGE COMMISSION                                                        HELP@SEC.GOV
                                                                                        BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                                                        NYROBANKRUPTCY@SEC.GOV;
SECURITIES & EXCHANGE COMM-NY OFFICE     ATTN: BANKRUPTCY DEPARTMENT                    BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES & EXCHANGE COMM-PHILA.
OFFICE                                   ATTN: BANKRUPTCY DEPARTMENT                    SECBANKRUPTCY@SEC.GOV; PHILADELPHIA@SEC.GOV
STINSON LLP                              ATTN: MARK S. CARDER, ESQ.                     MARK.CARDER@STINSON.COM
SULLIVAN HAZELTINE ALLINSON LLC          ATTN: WILLIAM A. HAZELTINE, ESQ.               WHAZELTINE@SHA-LLC.COM
TRAVIS COUNTY ATTORNEY                   ATTN: JASON A. STARKS                          JASON.STARKS@TRAVISCOUNTYTX.GOV
U.S. DEPARTMENT OF JUSTICE               ATTN: BANKRUPTCY DEPT                          CIVIL.FEEDBACK@USDOJ.GOV
VENABLE LLP                              ATTN: RISHI KAPOOR; LAURA S. BOUYEA            RKAPOOR@VENABLE.COM; LSBOUYEA@VENABLE.COM




                                                                 Page 1 of 2
              Case 21-10474-MFW                  Doc 708                  Filed 08/31/21
                                               Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                   Page 9 of 9
                                                     Case No. 21‐10474 (MFW)
                                                   Master Service List ‐ Email List




NAME                                 ATTN:                                         EMAIL
WALLER LANSDEN DORTCH & DAVIS, LLP   ATTN: ERIC TAUBE, ESQUIRE                     ERIC.TAUBE@WALLERLAW.COM


WILMER CUTLER PICKERING HALE AND DORR ATTN: ANDREW N. GOLDMAN; BENJAMIN ANDREW.GOLDMAN@WILMERHALE.COM;
LLP                                   W. LOVELAND                       BENJAMIN.LOVELAND@WILMERHALE.COM
                                                                        Count: 72




                                                            Page 2 of 2
